DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/147,330, filed 09/28/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumari et al. (U.S. Patent Application Publication No. US 2011/0154128 A1), hereinafter Rajkumari in view of Walton et al. (U.S. Patent Application Publication US 2011/0154091 A1), .
With regard to Claim 1, Rajkumari teaches an electronic device (FIG. 1, [0025] partitionable computer system 100) comprising: 
a first processor to execute a first operating system, the first processor including one or more application processor cores and the first operating system including a first error handler (FIG. 1, [0025]-[0027] teach a partition such as partition 102A of partitions 102A-102N, which may be assigned at least one blade server, [0027], with processing resources 114. [0025] teaches each partition may have “its own operating system (OS) 104A-104N and workload 106A-106N. Each of the workloads 106A-106N may correspond to one or more applications executed on a particular OS using … processing resources 114”.  [0028] teaches “each of the partitions 102A-102N has a respective error handler 108A-108N” and “As part of the error recovery process, the error handler for each active partition performs error logging and cleanup for its respective partition.”);
a second processor to execute a second operating system, the second processor including one or more processor cores to manage a set of input /output devices within the electronic device, the second operating system including a second error handler (FIG. 1, [0025-[0028] teach a partition such as partition 102N of partitions 102A-102N, which may be assigned at least one blade server [0027] with processing resources 114. [0025] teaches each partition may have “its own operating system (OS) 104A-104N and workload 106A-106N.  Each of the workloads 106A-106N may correspond to one or more applications executed on a particular OS using … input/output (I/O) resources (e.g., ports) 118.” It further teaches, “the I/O 
As cited and explained above with the first error handler, each partition is taught to include an error handler such as 108N in partition 102N for error logging and cleanup for its respective partition and each partition may have its own OS.),
wherein in response to detection of an error state within the first operating system, the first operating system is to enter the first error handler and cause the second operating system to enter the second error handler ([0028] teaches error handler responding to a machine-check abort handler. It further teaches that when an error event occurs, the first partition to be aware of it will then check the other active partitions via the Error Logging Service (ELS) tool 144 and may initiate error recovery in other active partitions including error logging; “If needed, the error handler of a given partition…initiates the error recovery in the other active partitions….”); and
a management controller to facilitate communication between the first error handler and the second error handler ([0026] where “the management logic 140 comprises a partition management tool (PMT) 142 to manage partitions and an error logging services (ELS) tool 144 to manage error recovery synchronization. In accordance with at least some embodiments, the management logic 140 comprises at least one management processor”. [0033] further teaches communication between error handlers in multiple partitions),
wherein the first error handler and the second error handler are to collect data associated with a state of operating systems and associated processors of the electronic device, the first operating system or the second operating system is to write the data associated with the state of operating systems to a memory device ([0009] teaches OS MCA handler dumps OS state and memory contents to disk for debugging.).
While Rajkumari does not explicitly teach, however Walton teaches wherein the first error handler and the second error handler are to collect data associated with a state of associated processors of the electronic device, (Walton: [0024] teaches error logs created by partition entities including an OS, or management processor logging process. [0025] teaches, “the software 148 may include an OS, OS based fault monitoring tools, management processor logging processes, and/or firmware that gather error information”. [0022], [0023] teach the distributed error logging system where error logs 122 in FIG. 1 are generated by System Processor(s) 116 in each partition. Furthermore, Management Processor(s) 118 and Administration Processor 102 “each accumulate error information in response to a hardware fault.” FIG. 2, [0026] teaches system processor OS error logs 202, system processor firmware error logs 204, management processor error logs 206, administration processor error logs 208, hardware state information 210, and recovery logs 212. As taught in [0025] they are gathered from SW 148 executing in different partitions 114, 124, 134 and include low level and high level error information), the first operating system or the second operating system is to write the data associated with the state of operating systems and associated processors to a memory device ([0026]-[0027], FIG. 2. The error logs are consolidated into Consolidated Error Log 110, which is stored in Admin Processor Program/Data Storage 104 of FIG.1, [0020]);

Rajkumari in view of Walton does not explicitly teach, however Swanson teaches the management controller is to reset the first processor and the second processor after the write of the data associated with the state of operating systems and associated processors (FIG. 6, [0053] teaches a system with one or more CPU devices, 605, 610, with a system memory, and a controller hub 620. FIG. 9A, and [0060] teach that access to a segment of the memory designated and enabled for a protected crash dump by an OS crash dump handler is granted at step 915 and the data is written to that segment. System is then reset. This is interpreted to mean resetting both CPUs. Also, see FIG. 9B and [0061].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajkumari in view of Walton to incorporate the teachings of Swanson because combining prior art elements (coordinating system errors in multi processor, multi partition system, and saving crash OS dump data in a private memory region during a reset of a system by a management controller) according to known methods 
  
With regard to Claim 2, Rajkumari in view of Walton in view of Swanson teaches the electronic device as in claim 1, wherein the first error handler is to cause the second operating system to enter the second error handler (Rajkumari: [0028], FIG. 1 teach that when an error event occurs, the first partition to be aware of it will then check the other active partitions via the Error Logging Service (ELS) tool 144 and may initiate error recovery in other active partitions including error logging; “If needed, the error handler of a given partition…initiates the error recovery in the other active partitions….”).

With regard to Claim 3, Rajkumari in view of Walton in view of Swanson teaches the electronic device as in claim 1, wherein the management controller is a microcontroller or microprocessor (Rajkumari [0026] where “management logic 140 comprises at least one management processor”. Also, Swanson [0053] teaches the controller hub 620 used in FIG. 9A-B to reset the system in [0060]-[0061]. Walton [0019], FIG. 1 also teaches the administration processor 102 may be a microcontroller or a general-purpose processor.).

With regard to Claim 4, Rajkumari in view of Walton in view of Swanson teaches the electronic device as in claim 1, wherein the first operating system or the second operating system is to write the data associated with a state of operating systems and associated processors to a volatile memory device (Swanson, FIG. 6, [0056] teaches an operating system 

With regard to Claim 5, Rajkumari in view of Walton in view of Swanson teaches the electronic device as in claim 4, wherein the management controller is to reset the first processor and the second processor without clearing data within the volatile memory device and store the data associated with the state of operating systems and associated processors to a non-volatile memory device of a processor associated with the volatile memory device (Swanson, FIG. 9A, 9B and [0060]-[0061]. [0060] teaches, “With the crash dump data written to the particular memory segment, prior to reset of the system and while the system is still in viral, extraction of the crash dump data from the particular volatile memory region (e.g., of system memory) can be initiated such that the crash dump data is safely extracted to less-volatile, fixed media for future analysis. The system reset can then be allowed to proceed.” Method 500, step 520 of FIG. 5, [0052] teaches the memory where dump data is flushed to can be set to self-refresh to guard against a system reset. ).

With regard to Claim 14, the data processing system of Claim 14 performs the same steps as the electronic device of Claim 1, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Rajkumari in view of Walton in view of Swanson.


Claim 6-8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumari in view of Walton in view of Sawanson as applied to claims 1 and 14 respectively, and further in view of Li et al. (U.S. Patent Application Publication No. US 2019/0324790 A1), hereinafter Li.

With regard to Claim 6, Rajkumari in view of Walton in view of Swanson teaches the electronic device as in claim 1. Rajkumari in view of Walton in view of Swanson teaches two cores having two different instruction set architectures (Swanson [0021] where “cores 101 and 102 may be individually selected from any type of core, such as a native core, a software managed core, a core adapted to execute a native Instruction Set Architecture (ISA), a core adapted to execute a translated Instruction Set Architecture (ISA)….” It further teaches “in a heterogeneous core environment (i.e. asymmetric cores), some form of translation, such as binary translation, may be utilized to schedule or execute code on one or both cores.”)
Rajkumari in view of Walton in view of Swanson does not explicitly teach different processors having two different instruction set architectures, however Li teaches the first processor having a first instruction set architecture and the second processor having a second instruction set architecture different from the first instruction set architecture (FIG. 1, [0015] shows computing device 100 that may be “a mobile phone, laptop computer, …among others” with multiple processors 102 “that can execute an application with multiple processors executing different instruction set architectures.” FIG. 4 shows Main Processor and Auxiliary Processor with different instruction set architectures, [0036]-[0038]).


With regard to Claim 7, Rajkumari in view of Walton in view of Swanson in view of Li teaches the electronic device as in claim 6, wherein the error state within the first operating system indicates a potential for data corruption during continued operation of the first operating system (Walton: [0028] teaches faults which “preclude further system operation” and “hardware that caused the fault may no longer be responding” as well as “Communication links may have caused the fault, for example, processor to memory links, and memory may be unusable.” Examiner interprets these error examples as error states of the operating system that include indication that there is a potential for data corruption during continues operation of the operating system.).

With regard to Claim 8, Rajkumari in view of Walton in view of Swanson in view of Li teaches the electronic device as in claim 7, wherein the error state includes a kernel panic within the first operating system (Walton: [0028] teaches “logging of error information derived from faults that when detected by one or more partitions preclude further system operation (e.g., a global machine check abort).” [0023] teaches faults notified to error logging system via interrupts including “Machine Check Abort signal, Corrected Machine Check interrupt, management interrupt, etc.” Examiner refer to Specification [0034] which states that “panic also refers to "stop error" or any operating system or processing system halt in response to a fatal error or unsafe operating condition. For example, a machine check exception error or another type of hardware error can be raised by a processor within the system, which can cause a panic, stop error, or another fatal error within an operating system associated with that processor.”). 

With regard to Claim 15, the data processing system of Claim 15 performs the same steps as the electronic device of Claim 6, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Rajkumari in view of Walton in view of Swanson in view of Li. 

With regard to Claim 16, Rajkumari in view of Walton in view of Swanson in view of Li teaches the data processing system of Claim 15. Rajkumari in view of Walton in view of Swanson in view of Li further teaches wherein the error handler of the first operating system is to cause the second operating system to enter the error handler of the second operating system (Rajkumari [0028] teaches error handler responding to a machine-check abort handler. It further teaches that when an error event occurs, the first partition to be aware of it will then check the other active partitions via the Error Logging Service (ELS) tool 144 and may initiate error recovery in other active partitions including error logging; “If needed, the error handler of a given partition…initiates the error recovery in the other active partitions….”).

With regard to Claim 17, the data processing system of Claim 17 performs the same steps as the electronic device of Claim 7, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Rajkumari in view of Walton in view of Swanson in view of Li.

With regard to Claim 18, the data processing system of Claim 18 performs the same steps as the electronic device of Claim 8, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 8 by the teachings of Rajkumari in view of Walton in view of Swanson in view of Li.

With regard to Claim 19, Rajkumari in view of Walton in view of Swanson in view of Li teaches the data processing system of Claim 18. Rajkumari in view of Walton in view of Swanson in view of Li further teaches the data processing system additionally comprising a microcontroller or microprocessor to facilitate communication between the error handler of the first operating system and the error handler of the second operating system (Rajkumari .

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (U.S. Patent Application Publication US 2011/0154091 A1), hereinafter Walton in view of Rajkumari et al. (U.S. Patent Application Publication No. US 2011/0154128 A1), hereinafter Rajkumari in view of Swanson et al. (U.S. Patent Application Publication US 2015/0006962 A1), hereinafter Swanson.

With regard to Claim 9, Walton teaches an error handling method for an electronic device, the method comprising:
detecting a panic or stop condition within a first operating system on a first processor of the electronic device (Walton: FIG. 1, [0013]-[0014] system processor(s) 116 and management processor(s) 118 in different blades; [0016], Partitions 114, 124, 134 and where “Each partition may execute a different OS and application programs.” [0023] teaches faults notified to error logging system via interrupts including “Machine Check Abort signal, Corrected Machine Check interrupt, management interrupt, etc.” Examiner refer to Specification [0034] which states that “panic also refers to "stop error" or any operating system or processing system halt in response to a fatal error or unsafe operating condition. For example, a machine check exception error or another type of hardware error can be raised by a processor within the system, which can cause a panic, stop error, or another fatal error within an operating system associated with that processor.”);
collecting, via an error handler on the first operating system, data associated with a state of the first processor ([0024] teaches error logs created by partition entities including an OS, or management processor logging process. [0025] SW 148 that may include an OS, OS based fault monitoring tools, and [0026] which teaches collecting OS and firmware error logs in system processor(s) by software 148 in one of the partitions, for instance Partition 114 of Partition(s) 114, 124, 134);
collecting, via the error handler on the second operating system, data associated with the state of the second processor (As cited and explained for the error handler on the first operating system of Partition 114, similar error handling exists in Partition 124 or Partition 134.);
storing a combined set of data to a memory device coupled with the first processor or the second processor (Walton: [0020], FIG. 1 teaches Consolidated Error Log 110 stored in Administration Processor Program/Data Storage 104, which is a computer readable medium coupled to administration processor 102);
 While Walton describes the administration processor 102 ([0022], FIG. 1) which coordinates in consolidating the error logs 122 by processors 116, 118 in different partitions, it does not explicitly teach signaling a second operating system on a second processor to initiate an error handler, the second processor separate from the first processor; initiating the error handler on the second operating system in response to the signal from the first operating system. 
However, Rajkumari teaches signaling a second operating system on a second processor to initiate an error handler, the second processor separate from the first processor; initiating the error handler on the second operating system in response to the signal from the first operating system (Rajkumari FIG. 1, [0025]-[0027] teach a partition such as partition 102A of partitions 102A-102N, which may be assigned at least one blade server, [0027], with processing resources 114. [0025] teaches each partition may have “its own operating system (OS) 104A-104N and workload 106A-106N. [0028] teaches “each of the partitions 102A-102N has a respective error handler 108A-108N” and “As part of the error recovery process, the error handler for each active partition performs error logging and cleanup for its respective partition.” 
Rajkumari [0028] further teaches error handler responding to a machine-check abort handler. It further teaches that when an error event occurs, the first partition to be aware of it will then check the other active partitions via the Error Logging Service (ELS) tool 144 and may initiate error recovery in other active partitions including error logging; “If needed, the error handler of a given partition…initiates the error recovery in the other active partitions….”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton to incorporate the teachings of Rajkumari because combining prior art elements (data processing system with multiple processors with multiple partitions and multiple operating system environments with error logs for each partition that are combined into a consolidated log, and error handler in one 
While as described earlier, Walton in view of Rajkumari teaches the storing of combined or consolidated error logs to a memory device (Walton: [0020], FIG. 1 teaches Consolidated Error Log 110 stored in Administration Processor Program/Data Storage 104, which is a computer readable medium coupled to administration processor 102), it does not explicitly teach, however Swanson teaches resetting the first processor and the second processor after storing the combined set of data to the memory device (FIG. 6, [0053] teaches a system with one or more CPU devices, 605, 610, with a system memory, and a controller hub 620. FIG. 9A, and [0060] teach that access to a segment of the memory designated and enabled for a protected crash dump by an OS crash dump handler is granted at step 915 and the data is written to that segment. System is then reset. This is interpreted to mean resetting both CPUs. Also, see FIG. 9B and [0061].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton in view of Rajkumari to incorporate the teachings of Swanson because combining prior art elements (coordinating system errors in multi processor, multi partition system, and saving crash OS dump data in a private memory region during a reset of a system by a management controller) according to known methods can be done to help “diagnose the cause of uncorrectable or catastrophic errors so as to identify the source, nature, and location of the error”, (Swanson, [0051]) .

With regard to Claim 10, Walton in view of Rajkumari in view of Swanson teaches the method as in claim 9, additionally comprising:
initiating an error handler on the first operating system in response to detecting the panic or stop condition within the first operating system (Walton [0023] teaches faults notified to error logging system via interrupts including “Machine Check Abort signal, Corrected Machine Check interrupt, management interrupt, etc.” 
[0024] teaches error logs created by partition entities including an OS, or management processor logging process. [0025] SW 148 that may include an OS, OS based fault monitoring tools, and [0026] which teaches collecting OS and firmware error logs in system processor(s) by software 148 in one of the partitions, for instance Partition 114 of Partition(s) 114, 124, 134); and 
signaling the second operating system via the error handler on the first operating system (Rajkumari: FIG. 1 [0025]-[0027] teach a partition such as partition 102A of partitions 102A-102N, which may be assigned at least one blade server, [0027], with processing resources 114. [0025] teaches each partition may have “its own operating system (OS) 104A-104N and workload 106A-106N. [0028] teaches “each of the partitions 102A-102N has a respective error handler 108A-108N” and “As part of the error recovery process, the error handler for each active partition performs error logging and cleanup for its respective partition.” It further teaches that when an error event occurs, the first partition to be aware of it will then check the other active partitions via the Error Logging Service (ELS) tool 144 and may initiate error 

With regard to Claim 11, Walton in view of Rajkumari in view of Swanson teaches the method as in claim 9, wherein storing the combined set of data to a memory device coupled with the first processor or the second processor includes:
storing a first set of log data from the first operating system to a volatile memory device (Walton: [0020], FIG. 1 where program/data storage module 104 may be volatile and [0022] where the Consolidation System 106 retrieves the log errors 122 generated by system processor(s) 116 from different partitions, 114, 124, 134 and constructs the consolidated error log 110); and
storing a second set of log data from the second operating system to the volatile memory device ( As described above, Walton FIG. 1, [0020], [0022] teaches program/data storage module 104 that may be volatile and holds the log errors from various partitions.); and
resetting a processor associated with the volatile memory device without clearing data within the volatile memory device, wherein the processor associated with the memory device is one of the first processor or the second processor (FIG. 6, [0053] teaches a system with one or more CPU devices, 605, 610, with a system memory, and a controller hub 620. FIG. 9A, and [0060] teach that access to a segment of the memory designated and enabled for a protected crash dump by an OS crash dump handler is granted at step 915 and the data is written to that segment. System is then reset. This is interpreted to mean resetting both CPUs. .  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The elements of Claim 12 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole: 
“ after resetting the processor associated with the volatile memory device, reading, from the volatile memory device, the first set of log data and the second set of log data; combining the first set of log data from the first operating system with the second set of log data from the second operating system; and storing combined log data to a non-volatile memory device of the processor associated with the volatile memory device.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly et al. (U.S. Patent Application Publication No. US 2018/0060231 A1) teaches flushing data to memory and issuing self-refresh mode to retain the memory content after a catastrophic event at processor. A method includes receiving a failure notification indicating that a core of a main processor is experiencing a catastrophic failure causing the core unable to execute instructions. In response, a flush command can be issued to an uncore of the processor via a debug port instructing the uncore to copy any data currently residing in a processor cache of the main processor to a volatile memory. The method further includes issuing a self-refresh command causing the volatile memory to enter a self-refresh mode in which the data copied from the processor cache is maintained and unmodifiable by the main processor during a reset of the main processor. 
Schumacher et al. (U.S. Patent Application Publication No. 2016/0188394 A1) teaches [0046] FIG. 1, “an error coordination message may be used to cause a logical processor of a compute blade device configured to operate in first SFW domain to collect error information in response to detection of an error by a logical processor of an expansion blade device and configured to operate in a second SFW domain.”
Tabei et al. (U.S. Patent Application Publication No. US 2008/0010506 A1) teaches a multi-CPU computer capable of positively performing error handling, and restarting a system even when a fatal error has occurred in a CPU. When a hardware error has occurred in a first CPU, error information is notified to a second CPU by a first error notification circuit of the first 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114